Daniel, Judge.
The case agreed by the parties, is so imperfectly made up, that we deem it improper to give an opinion upon the points made in it. If we should cometo "the conclusion, that the plaintiff was entitled to a judgment, thecasestates no sum for which it should be entered. We cannot say, that the slave concerning whom it is alleged the defendant made a false return, is worth the sum claimed by the plaintiff. There is no verdict of the jury — no sum of money agreed by the parties that the judgment should be entered up for, in case the plaintiff should be entitled to recover. The case is imperfect in another respect; it states that Stulfs and Hauser contracted with Hm. II Sheppard for the slave in the county of Surry, but does not state whether the contract was then executed, by a delivery of the slave, or whether there was a bill of sale given in Surry, or whether the contract was barely executory. For these defects, we think the judgment should be reversed, and the case remanded.
Per Curiam. — JudgmeNt reversed.